Title: To Alexander Hamilton from John Murray, 23 November 1798
From: Murray, John
To: Hamilton, Alexander



Halifax Nova Scotia Novr 23d 1798
Sir

The command of His Britanic Majesty’s Troops in this country having devolved upon me by the departure of His Royal Highness Prince Edward for England, who had before communicated his previous arrangements It was with peculiar satisfaction that I became the instrument of delivering to Captain Sever of the Herald Sloop of war belonging to the United States of America 25 Cannon and 1876 Shot; and Captain Sever has actually sailed from hence with them this day for his destination and as it is to be presumed you are acquainted with the intention of carrying this measure into effect I thought it my duty to give you the earliest intelligence of its being fully executed to the end that you may do me the honor to report the same with my very best respects to His Excellency General Washington & please to inform the General that the terms of the original Bond of restitution entered into and signed by the Secretary at war on the part of the United States specified only 24 Cannon & 1800 Shot yet on the arrival of Captain Sever examining the Stores I found 25 Cannon & 1876 Shot of the same Calibre & have not hesitated to give the surplus of one Cannon & 76 Shot; conceiving by this that I only acted up to the spirit of the intention of His Royal Highness who was willing to shew the real good will of Great Britain to our Bretheren of America; and has afforded me the opportunity of assuring you that
I am Sir with great respect Your Obedient Servant

Jno. Murray B.General Commanding His BritanicMajesty’s Troops in Nova Scotia 
Major General Hamilton

 